DETAILED ACTION
Response to Arguments
Applicant’s response to the last Office Action filed 10/13/2021 has been entered and made of record. Claims 1-7, 10-12 and 14-15 have been amended, claim 13 has been cancelled, claims 1-12 and 14-15 remain pending in this application.
Applicant's arguments have been fully considered but they are not persuasive. Applicant argues that Phillips does not disclose “displaying guide information indicating a number of toner refills refillable in the cartridge, to guide the refill operation, based on a result of the determining.” Examiner respectfully argues that although Phillips does not recite the exact wordings as the claimed limitation, Phillips teaches or suggests this limitation as discuss in the following: displaying guide information (indicating that cartridge can be refilled on the printing device; claim 37 and user interface 110 of figure 1) indicating a number of toner refills refillable in the cartridge (S720 of figure 7, instruct user to take the print cartridge to refill station suggests the number of toner refills refillable is at least 1), to guide the refill operation (instruct user to take the print cartridge to refill), based on a result of the determining (based on the determination of whether the cartridge have remaining life at S710 of figure 7). Therefore, as discussed above, Phillips teaches or suggests every element of the claimed limitation.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 9-11, 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2005/0168548 A1 to Phillips.
As to claim 1, Phillips discloses a method (abstract and figures 7-8) by an image forming apparatus, the method comprising:
calculating a remaining lifespan of at least one component (206 component of cartridge 200 as shown in figure 2 and paragraphs 0031-0031) consumable through use in the image forming apparatus (S705 of figure 7 and paragraph 0074);
determining whether to proceed with a refill operation to refill toner in a cartridge of the image forming apparatus (yes at S710 of figure 7), based on the remaining lifespan of the at least one component (based on remaining useful life of the component determined at S705; paragraph 0074) and an amount of the toner to be refilled in the cartridge through the refill operation (amount of toner to be added to cartridge; paragraphs 0051-0065); and

As to claim 2, Phillips further discloses wherein the at least one component includes at least one cartridge component in the cartridge (OPC drum) and at least one independent component replaceable independently of the cartridge (print head; paragraph 0031), and wherein the calculating of the remaining lifespan of the at least one component comprises: calculating a remaining lifespan of the at least one cartridge component consumable through use based upon an image forming job (printing history data; paragraph 0040); determining a replacement timing of the cartridge based on the remaining lifespan of the at least one cartridge component (known useful life of the component is compared with usage to determine remain useful life; paragraph 0041); and calculating a remaining lifespan of the at least one independent component (track print head usage; paragraph 0032).
As to claim 3, Phillips further discloses wherein the determining whether to proceed with the refill operation comprises: obtaining toner capacity information indicating the amount of the toner to be refilled in the cartridge through the refill operation when a preparation operation for starting the refill operation is sensed (paragraphs 0048-0051 and amount of toner to be added to the cartridge; paragraphs 0051-0065); and determining whether to proceed with the refill operation, based on the remaining lifespan of the at least one component and the amount of the toner to be 
As to claim 5, Phillips further discloses wherein the at least one component includes a first component (OPC drum; paragraph 0031), and wherein the method further comprises: obtaining a remaining lifespan of the first component when the amount of the toner to be refilled through the refill operation is consumed (805 of figure 8); and displaying first guide information to guide the refill operation (820 of figure 8) based on the obtained remaining lifespan and a remaining amount of the toner (805 and 800 of figure 8).
As to claim 9, Phillips further discloses transmitting the guide information to guide the refill operation to at least one among a server managing the image forming apparatus (1125 of figure 11) or an electronic apparatus of a user using the image forming apparatus.
As to claim 10, Phillips further discloses wherein the determining whether to proceed with the refill operation comprises: determining whether to refill a toner amount, based on a remaining amount of the toner in the cartridge (800 of figure 8) and a first remaining lifespan of a first component among the at least one component (805 of figure 8), and the amount of the toner to be refilled in the cartridge through the refill operation (amount of toner to be added to cartridge; paragraphs 0051-0065).
As to claim 11, Phillips further discloses controlling an operation of a toner refill unit (410 of figure 3), the toner refill unit to receives a toner reload kit (412 of figure 3), wherein the toner reload kit is to fill the toner to be refilled in the cartridge through the 
As to claim 14, claim 14 is for a non-transitory computer-readable recording medium (104) that corresponds to method claim 1. Therefore it has been analyzed and rejected based on method claim 1 above.
As to claim 15, Phillips discloses an image forming apparatus (printing device 100 of figure 1) comprising: 
a communication device to communicate with an external apparatus (122/108 and paragraph 0027); 
a processor; and a memory to store instructions executable by the processor,
wherein the processor, by executing the instructions (controller 104 and paragraph 0025), to cause:
calculating a remaining lifespan of at least one component consumed through use in the image forming apparatus; determining whether to proceed with a refill operation to refill a toner in a cartridge of the image forming apparatus, based on the remaining lifespan of the at least one component and an amount of the toner to be refilled in the cartridge through the refill operation; and displaying guide information indicating a number of toner refills refillable in the cartridge, to guide the refill operation, based on a result of the determining (please see similar rejection to claim 1 above).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2005/0168548 A1 to Phillips in view of U.S. Patent Publication No. 2008/0122879 A1 to Nicodem et al.
As to claim 8, Phillips further discloses when a remaining amount of the toner in the cartridge is consumed, calculating a capacity of the toner to be refilled in the cartridge based on the remaining lifespan of the at least one component (determining an amount of toner to be added to cartridge; paragraphs 0051-0065).
Phillips does not expressly disclose displaying information indicating the amount of the toner to be refilled.
Nicodem, in the same area of refilling of toner cartridge, teaches a system to refill toner with a display to display information to user (display 34 of the refilling system in figures 1-2; paragraphs 0032-0033).
It would have been obvious to a person with ordinary skill in the art before the effective filling date of the claimed invention to have modified Phillips’ method by the teaching as taught by Nicodem because it would allow for informing of the customer the amount of toner to be added during the refill operation of the toner cartridge.
Allowable Subject Matter
Claims 4, 6-7 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG D TRAN whose telephone number is (571)270-5309. The examiner can normally be reached Monday - Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG D TRAN/Primary Examiner, Art Unit 2675